Crosstex

Energy Services, Strong Dedicated

NATURAL GAS PURCHASE/SALE CONFIRMATION







Date:

12-14-2007

Deal:

12142007000013




To:

Florida Public Utilities Company

Phone:

561-838-1723

Attn:

Chris Snyder

Fax

561-838-1713







This shall serve as confirmation of the verbal agreement between Buyer and
Seller regarding the purchase and sale of natural gas as follows:




Buyer:

Florida Public Utilities Company

Seller:

Crosstex Gulf Coast Marketing Ltd.

Contract #: SLSG7737

Contract Status: ACTIVE

Contract Date: 5/1/2003




Product Class: Natural Gas




Delivery

Period

Star-End Date

Contract

Qty/D

Units

Contract

Price Basis

Performance

Obligation

Delivery/Receipt Point(s)

(Station Name)

Pipeline

01/01/08-12/31/08

3,500

MMBTU

(1)*

Firm

71287 PEARL RIVER FGT<XTX MS

Florida










* Footnotes:

(1) - IFFGTZN3 plus $0.0200 base adjustment







This sale of natural gas is a firm transaction subject to performance obligation
of 100%.  Buyer understands and agrees that it is responsible for receiving the
full Contract quantity each month, and that events of force majeure are not
acceptable reasons for non-performance.  In the event that there is a deficiency
in receipts, Buyer will be responsible for restoring the negative value
difference, if any, that Crosstex must endure to resell such deficient volume.




Should the foregoing not reflect your understanding of the transaction please
contact Crosstex Gulf Coast Marketing, Ltd. representative within 24 hours from
receipt of this confirmation; otherwise, this transaction shall be considered
acceptable to both parties and effective as of the above terms and dates. The
parties further agree that this confirmation shall be binding unless superseded
by either a new contract or amendment (Exhibit "A") to an existing contract.










Florida Public Utilities Company

Crosstex Gulf Coast Marketing, Ltd.




By and through its general partner,

Crosstex Energy Services GP, LLC




By:

/s/ C. L. Stein

By:

/s/ Terry Brown

Name:

C.L. Stein

Terry Brown

Title:

COO & Senior Vice President

Vice President Commercial Services







Account Rep:

Ron Webb

Phone:

214·953-9570

Fax:

214·999-0570





2501 Cedar Springs, Suite 100* Dallas. TX 75201* (214) 953·9500





